Citation Nr: 0700412	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-37 358	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota

THE ISSUES

1. Entitlement to service connection for avascular necrosis 
of the right hip to include as due to exposure to Agent 
Orange.  

2. Entitlement to service connection for avascular necrosis 
of the left right hip to include as due to exposure to Agent 
Orange.  

3. Entitlement to service connection for avascular necrosis 
of the right hip secondary to service-connected post-
traumatic stress disorder.  

4. Entitlement to service connection for avascular necrosis 
of the left hip secondary to service-connected post-traumatic 
stress disorder. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In April 2004, the veteran appeared at a hearing before a 
Decision Review Officer, and in September 2005 the veteran 
appeared at a hearing before the undersigned.  Transcripts of 
the hearings are in the record. 


FINDINGS OF FACTS

1. Avascular necrosis of the right hip was not affirmatively 
shown during service, and avascular necrosis of the right 
hip, first shown after service, is unrelated to an injury, 
disease, or event, including exposure to Agent Orange, during 
service. 

2. Avascular necrosis of the left hip was not affirmatively 
shown during service, and avascular necrosis of the right 
hip, first shown after service, is unrelated to an injury, 
disease, or event, including exposure to Agent Orange, during 
service.

3. Avascular necrosis of the right hip is not caused or made 
worse by service-connected post-traumatic stress disorder. 

4. Avascular necrosis of the left hip is not caused or made 
worse by service-connected post-traumatic stress disorder. 




CONCLUSIONS OF LAW

1. Avascular necrosis of the right hip to include as due to 
exposure to Agent Orange was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1116(f) (West 1991 & Supp. 
2006); 38 C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) (2006).  

2. Avascular necrosis of the left hip to include as due to 
exposure to Agent Orange was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1116(f) (West 1991 & Supp. 
2006); 38 C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) (2006).  

3. Avascular necrosis of the right hip is not proximately due 
to or the result of service-connected post-traumatic stress 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.§ 
3.310(a) (2006).  

4. Avascular necrosis of the left hip is not proximately due 
to or the result of service-connected post-traumatic stress 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.§ 
3.310(a) (2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudicatoin VCAA notice by letter, dated 
in October 2002. The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service; the veteran was notified that 
certain diseases are presumptively service-connected for a 
veteran who served in Vietnam; and the veteran was notify of 
the evidence to substantiate a claim of secondary service 
connection, namely, evidence of a current disability and 
evidence that the claimed disability was caused or aggravated 
by a service-connected disability.  The veteran was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable).     

To the extent that the degree of disability assignable was 
not provided, as the claims of service connection are denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.

For these reasons, the Board finds that the notice provisions 
of the VCAA have been met. 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran has been afforded VA 
examinations. As the veteran has not identified any 
additional evidence pertinent to his claims, and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prinicples of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

If a condition noted during service is not shown to be 
chronic, then a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. § 
3.303(b). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).



Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange. 38 U.S.C.A. 
§ 1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange includes chloracne or other acneform disease 
consistent with chloracne, Type 2 (adult onset) diabetes, 
Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(ii). 

When a claim disability is not on the list of presumptive 
diseases, a veteran is not precluded from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R.§ 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 



Factual Background 

Service personnel records show that the veteran served in 
Vietnam from June 1966 to June 1967. 

In a rating decision in September 1997, the RO granted 
service connection for post-traumatic stress disorder. 

Service medical records contain no complaint, finding, or 
history of hip pain or avascular necrosis. 

After service, VA records, dated from April to August 1993, 
show that the veteran was evaluated for right hip pain, which 
began in the Fall of 1992.  It was noted that X-rays and a CT 
scan in January 1993 had revealed irregularities in the hips.  
The assessment was avascular necrosis of the right and left 
hips.  

On VA examination in September 1995, the diagnosis was 
avascular necrosis of the hips of undetermined etiology. 

In October 1998, a private physician, referring to two 
research studies, stated that the studies presented 
intriguing theories on the cause of avascular necrosis, 
including the possibility that post-traumatic stress syndrome 
disorder affected vascular proliferation through the 
development of increased levels of serum interleukin-1 beta.  
The physician then stated that there have been no direct 
studies relating interleukin to avascular necrosis, but it 
was a possible pathway. 

On VA examination in January 2003, history included avascular 
necrosis of the hips with total hip replacements in 1997 and 
1998.  The examiner noted the two research studies above, 
pertaining to avascular necrosis, post-traumatic stress 
syndrome disorder, vascular proliferation, and increased 
levels of serum interleukin-1 beta, and that the physician 
had stated that there have been no direct studies relating 
interleukin to avascular necrosis.  The examiner stated that 
the established causes of avascular necrosis were 
glucocorticoid excess, alcohol, trauma, sickle cell anemia, 
chemotherapy, radiation treatment, and chronic renal disease. 

The examiner then stated that neither exposure to Agent 
Orange nor post-traumatic stress disorder is a known cause of 
avascular necrosis and that the research studies, referred 
to, did not document that post-traumatic stress disorder 
caused avascular 
necrosis.  The examiner then expressed the opinion that it 
was less than likely that avascular necrosis was due to 
exposure to herbicides or exacerbated or permanently 
aggravated by post-traumatic stress disorder.

In April 2004 and September 2005, the veteran argued that 
there was a cause and effect relationship between post-
traumatic stress disorder, Agent Orange, and avascular 
necrosis, citing to the research studies, cited above. 

The veteran has submitted two Korean research studies on 
Koreans exposed to Agent Orange and the results are 
summarized as follows: (1) "Immunotoxicological Effects of 
Agent Orange," concluding that exposure to Agent Orange 
could contribute to immune dysregulation; and (2) "Impact of 
Agent Orange Exposure," but no specific finding as to 
avascular necrosis. 

On VA examination in August 2004, the examiner, noting the 
Korean studies, and after a review of the literature, 
concluded that the Korean studies were not supported by 
research by VA, which found no correlation between post-
traumatic stress disorder, Agent Orange, and vascular 
necrosis.  

The veteran has also submitted copies of the report on the 
adverse health effects of exposure to Agent Orange, prepared 
by Admiral Zumwalt for VA, a transcript of the Congressional 
hearing on the Ranch Hand Study (Agent Orange), and several 
research studies on the relationship between TCDD, a chemical 
contaminant found in Agent Orange, and bone tissue. 



Analysis 

Direct Service Connection 

The service medical records do not document right hip pain, 
the presenting symptom of avascular necrosis, or avascular 
necrosis during service, and there is no medical evidence of 
record until 1993 and later that documented avascular 
necrosis of the hips with a history of right hip pain, 
beginning in 1992, twenty-five years after service.

As there is no affirmative evidence that avascular necrosis 
had onset during service, the preponderance of the evidence 
is against finding that avascular necrosis was incurred 
coincident with service. 

Exposure to Agent Orange 

The veteran argues that avascular necrosis is due to the 
adverse health effects of exposure to Agent Orange. 

Since the veteran served in Vietnam, he is presumed to have 
been exposed to Agent Orange during service. 

Avascular necrosis is not on the list of diseases presumed to 
be associated with exposure to Agent Orange under 38 C.F.R. § 
3.309(e), which means that on the basis of medical and 
scientific studies, there is not a significant statistical 
association between avascular necrosis and exposure to Agent 
Orange.  38 C.F.R. § 1.17. 

Since the presumption of service connection under 38 C.F.R. § 
3.309(e) cannot be applied to the veteran's advantage, the 
Board must then look at evidence of actual causation, which 
requires a much higher standard of proof, that is, a showing 
that exposure to Agent Orange actually caused avascular 
necrosis, which developed years later.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran has submitted two Korean research studies on the 
effects of exposure to Agent Orange.  In one study, 
"Immunotoxicological Effects of Agent Orange", it was 
concluded that exposure to Agent Orange could contribute to 
immune dysregulation.  An opinion expressed in the term of 
"could", the equivalent of "may", also implies that it "could 
not" and it is too speculative to meet the much higher 
standard of proof, that is, of actual causation.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  The second study 
"Impact of Agent Orange Exposure," does not specifically 
address avascular necrosis.  Medical evidence that is not 
specific with regard to the current disability and exposure 
to Agent Orange also does not meet the higher standard of 
proof, that is, of actual causation.  Wallin v. West, 11 Vet. 
App. 509 (1998).  

For these reasons, the studies relied on by the veteran do 
not meet the higher evidentiary standard of actual causation, 
that is, exposure to Agent Orange actually caused avascular 
necrosis.  And the Board rejects the studies as evidence 
favorable to the claim. 

As for the other studies on the adverse health effects of 
exposure to Agent Orange, including the relationship between 
TCDD, a chemical contaminant found in Agent Orange, and bone 
tissue, the studies do not meet the stringent standards 
required by law, 38 C.F.R. § 1.17, to qualify as valid 
positive studies, considering such factors as the views of 
the appropriate panel of the Scientific Council of the 
Veterans' Advisory Committee on Environmental Hazards, 
whether the studies and its findings have withstood peer 
review, or whether the findings are applicable to the veteran 
population of interest.  For this reason, the Board rejects 
the studies as evidence favorable to the claim. 

As for the other evidence of record, on VA examination in 
January 2003, the examiner stated that the established causes 
of avascular necrosis were glucocorticoid excess, alcohol, 
trauma, sickle cell anemia, chemotherapy, radiation 
treatment, and chronic renal disease.  The examiner then 
stated that exposure to Agent Orange is not a known cause of 
avascular necrosis, and the examiner then expressed the 
opinion that it was less than likely that avascular necrosis 
was due to exposure to herbicides.  On VA examination in 
August 2004, the examiner, noting the Korean studies, 
concluded that the Korean studies were not supported by 
research by VA, which found no correlation between Agent 
Orange and vascular necrosis.  This evidence opposes rather 
than supports the claims. 

While the veteran has reason to be concerned about the 
adverse health effects of exposure to Agent Orange, and as 
there is still a lot of medical and scientific uncertainty 
about the long-term health effects of such exposure, the 
current medical and scientific evidence fails to show actual 
causation between avascular necrosis and exposure to Agent 
Orange. 

As the Board may consider only independent medical evidence 
to support its finding, and as the medical and scientific 
evidence is insufficient to make the direct causal connection 
between exposure to Agent Orange and avascular necrosis, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Post-traumatic Stress Disorder 

The veteran also argues that avascular necrosis is secondary 
to post-traumatic stress disorder.

The veteran has submitted two research studies, presenting 
the possibility that post-traumatic stress syndrome affects 
vascular proliferation through the development of increased 
levels of serum interleukin-1 beta, resulting in avascular 
necrosis. 

An opinion expressed in the term of "possibility ", the 
equivalent of "may", also implies that it "it is not 
possible" and it is too speculative to establish a nexus 
between post-traumatic stress disorder and avascular 
necrosis.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus). And 
the Board rejects the studies as evidence favorable to the 
claim. 

As for the other evidence of record, on VA examination in 
January 2003, the examiner stated that the established causes 
of avascular necrosis were glucocorticoid excess, alcohol, 
trauma, sickle cell anemia, chemotherapy, radiation 
treatment, and chronic renal disease.  The examiner then 
stated that post-traumatic stress disorder is not a known 
cause of avascular necrosis, and the examiner then expressed 
the opinion that it was less than likely that avascular 
necrosis was exacerbated or permanently increased by post-
traumatic stress disorder.  On VA examination in August 2004, 
the examiner found no correlation between post-traumatic 
stress disorder and vascular necrosis.  This evidence opposes 
rather than supports the claim that post-traumatic stress 
disorder caused or aggravated avascular necrosis. 

As the Board may consider only independent medical evidence 
to support its finding, and as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for avascular necrosis of the right hip, 
claimed as a residual of exposure to Agent Orange, is denied.  

Service connection for avascular necrosis of the left hip, 
claimed as a residual of exposure to Agent Orange, is denied.  

Secondary service connection for avascular necrosis of the 
right hip is denied.  

Secondary service connection for avascular necrosis of the 
left hip is denied.


____________________________________________
GEORGE E. GUIDO, JR.  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


